 Case 1:20-cv-01042-CFC Document 24 Filed 08/27/20 Page 1 of 3 PageID #: 117




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 JOSEPH and JOAN CAPUTO, on behalf of            :
 themselves and all others similarly situated,   :
                                                 :   C.A. No. 20-cv-1042-CFC
                       Plaintiffs,               :
        v.                                       :
                                                 :
 DEAN VAGNOZZI;                                  :
 ABetterFinancialPlan.com d/b/a A BETTER         :
 FINANCIAL PLAN;                                 :
 JOHN W. PAUCIULO; ECKERT                        :
 SEAMANS CHERIN & MELLOTT, LLC;                  :
 ABFP MANAGEMENT COMPANY, LLC;                   :
 ABFP INCOME FUND, LLC;                          :
 ABFP INCOME FUND 2, L.P.;                       :
 ABFP INCOME FUND 3, LLC;                        :
 ABFP INCOME FUND 4; LLC;                        :
 ABFP INCOME FUND 5, LLC;                        :
 ABFP INCOME FUND 6, LLC;                        :
 ABFP INCOME FUND 7, LLC;                        :
 ABFP INCOME FUND PARALLEL LLC;                  :
 ABFP INCOME FUND 2 PARALLEL LLC;                :
 ABFP INCOME FUND 3 PARALLEL LLC;                :
 ABFP INCOME FUND 4 PARALLEL LLC;                :
 ABFP INCOME FUND 6 PARALLEL LLC;                :
 and ABFP INCOME FUND 7 PARALLEL                 :
 LLC,                                            :
                                                 :
                       Defendants.               :


                                      NOTICE OF STAY

       Ryan K. Stumphauzer, Esquire, as Receiver for A BETTER FINANCIAL PLAN, ABFP

MANAGEMENT CO., LLC, ABFP INCOME FUNDS 1-6, and ABFP INCOME FUNDS 1-6

PARALLEL, named as defendants herein, by and through his counsel Farnan LLP and Pietragallo

Gordon Alfano Bosick & Raspanti, LLP, hereby requests a stay in this matter.

       Attached hereto as Exhibit A is an Amended Complaint filed on August 10, 2020, by the

Securities Exchange Commission in the United States District Court for the Southern District of
 Case 1:20-cv-01042-CFC Document 24 Filed 08/27/20 Page 2 of 3 PageID #: 118




Florida. (Case No. 9:20-cv-81205-RAR, D.I. 119). On August 11, 2020, the District Court entered

an Amended Order Appointing Ryan K. Stumphauzer as Receiver, attached hereto as Exhibit B.

(D.I. 141). As set forth in paragraph 32 therein, the United States District Court for the Southern

District of Florida has entered a nationwide litigation stay regarding the following proceedings:

       All civil legal proceedings of any nature, including, but not limited to, bankruptcy
       proceedings, arbitration proceedings, foreclosure actions, default proceedings, or other
       actions of any nature involving: (a) the Receiver, in his capacity as Receiver; (b) any
       Receivership Property, wherever located; (c) any of the Receivership Entities,
       including subsidiaries and partnerships; or, (d) any of the Receivership Entities’ past
       or present officers, directors, managers, agents, or general or limited partners sued
       for, or in connection with, any action taken by them while acting in such capacity of
       any nature, whether as plaintiff, defendant, third-party plaintiff, third-party defendant, or
       otherwise (such proceedings are hereinafter referred to as “Ancillary Proceedings”).

Ex. B ¶ 32 (emphasis added).

       Defendants A BETTER FINANCIAL PLAN, ABFP MANAGEMENT CO., LLC, ABFP

INCOME FUNDS 1-6, and ABFP INCOME FUNDS 1-6 PARALLEL are “Receivership Entities”

as defined in Paragraph 1 of the District Court’s Amended Order Appointing Receiver. As set

forth in paragraph 6 of the Amended Complaint, Defendant Dean Vagnozzi is the principal of A

BETTER FINANCIAL PLAN and manages, oversees, and coordinates ABFP MANAGEMENT

COMPANY, LLC and the ABFP Income Funds. Ex. A ¶ 6, 7, 22-28. Thus, these entities and Mr.

Vagnozzi are subject to the litigation stay entered by the United States District Court for the

Southern District of Florida.




                                                2
 Case 1:20-cv-01042-CFC Document 24 Filed 08/27/20 Page 3 of 3 PageID #: 119




       Accordingly, the Receiver, through counsel, respectfully requests that this Court enter a

litigation stay in the above-captioned matter.



 Dated: August 27, 2020                              Respectfully submitted,

 Of Counsel:                                         FARNAN LLP

 Douglas K. Rosenblum                                /s/ Brian E. Farnan
 PIETRAGALLO GORDON ALFANO                           Brian E. Farnan (Bar No. 4089)
 BOSICK & RASPANTI, LLP                              Michael J. Farnan (Bar No. 5165)
 1818 Market Street - Suite 3402                     919 N. Market Street, 12th Floor
 Philadelphia, PA 19103                              Wilmington, Delaware 19801
 Telephone: (215) 988-1464                           (302) 777-0300
 Fax: (215) 754-5179                                 (302) 777-0301
 dkr@pietragallo.com                                 bfarnan@farnanlaw.com
                                                     mfarnan@farnanlaw.com

                                                     Attorneys for Ryan K. Stumphauzer, Esquire
                                                     as Receiver for Complete Business Solutions
                                                     Group, Inc. d/b/a PAR Funding




                                                 3
